Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, inconsistencies in the testimony of the witnesses and the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84; People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
*527The defendant’s sentence is neither excessive nor otherwise improper (see, People v York, 162 AD2d 748; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.